Mr. Justice Snyder
delivered the opinion of the court.
The defendant has appealed from a judgment of the district court sentencing him to jail for one month on a charge of carrying a prohibited weapon.
*28The testimony was. that the defendant, the manager of the Esquife Club, was having trouble with a drunken patron and sent for a policeman; that before the latter arrived, the defendant forcibly ejected the patron, who had become obstreperous and who had struck the defendant in the mouth, causing it to bleed; that the patron left and returned with a knife; that when the defendant was appraised of this fact, he got his revolver, which was under the liar; that the policeman thereupon arrived, and arrested both of them, taking them to the police station. As the Fiscal {joints out in his brief, the only discrepancy between the proof of the People and the defendant is “ . . . that according to the witnesses for the prosecution they searched the defendant and seized the revolver in question at the police station. And according to the defendant-appellant he himself told the police that he had the revolver and delivered it . . .” We agree with the Fiscal that this discrepancy does not affect the question before us.
Here the defendant was entitled to keep a revolver in his place of business. Because of a threatening situation, he had the revolver on his person at that establishment, when he was arrested together with his assailant and taken involuntarily' to the police station. We cannot agree with the district court that during the trip from the Club to the police station he was under these circumstances illegally carrying a prohibited weapon (Cf. Mireles v. State, 192 S. W. 241 (Tex., 1917)).
The judgment of the district court will be reversed a.nd a new judgment entered acquitting the defendant.